

SUBORDINATION AGREEMENT
 
THIS SUBORDINATION AGREEMENT, dated as of April 6, 2007 (this “Subordination
Agreement”) is by and among Kamal Abdallah, a US citizen and resident of the
state of Texas, whose primary residence is 8 Links Green, San Antonio, TX 78257,
(the “Junior Subordinated Obligation Holder”), Universal Property Development
and Acquisition Corporation, a Nevada corporation (the “Borrower”), and Sheridan
Asset Management, LLC, a Delaware limited liability company (the “Lender”).
 
WITNESSETH:
 
WHEREAS, the Lender and Borrower have entered into a Loan Agreement dated as of
April 6, 2007 (as the same may be modified or amended from time to time, the
“Loan Agreement”) the indebtedness pursuant to which shall be evidenced by the a
Senior Secured Promissory Note due April 6, 2008 in the original aggregate
principal amount of $3,635,000 (the “Senior Note”); and
 
WHEREAS, the Junior Subordinated Obligation Holder has provided a loan to the
Borrower pursuant to a promissory note as described on Schedule A (the
“Subordinated Note”) that sets forth the Borrower’s indebtedness to the Junior
Subordinated Obligation Holder (“Junior Subordinated Obligation”).
 
NOW, THEREFORE, in consideration of the premises, the Lender, Borrower and the
Subordinated Holder are entering into this Subordination Agreement in order to
fully set forth the provisions by which all obligations or indebtedness of the
Borrower under or pursuant to the Junior Subordinated Obligation is subordinate
and junior in right of payment, and as to any security interest in the
Borrower’s assets, to all Superior Indebtedness (as hereinafter defined).
 
1.  Subordination. The Junior Subordinated Obligation shall be subordinate and
junior in right of payment, and as to any security interest in the Borrower’s
assets, to all Superior Indebtedness to the extent provided in this §1.
 
(a)  Agreement to Subordinate.(i) The Junior Subordinated Obligation Holder
hereby acknowledges and agrees that the indebtedness created by, and other
obligations of any nature payable in respect of, the Junior Subordinated
Obligation, including without limitation any renewals, rearrangements, or
modifications thereof, are at all times, and in all respects, subordinate and
junior in right of payment, and as to any security interest in the Borrower’s
assets, to all Superior Indebtedness (as defined herein) on the following terms
and conditions:
 
(1)  The Junior Subordinated Obligation Holder postpones and subordinates the
Junior Subordinated Obligation and any and all other indebtedness, now or
hereafter existing from Borrower to any Junior Subordinated Obligation Holder,
including, but not limited to, all rights to receive payments, management fees
or distributions, whether in cash or property or otherwise, to any and all
obligation of the Borrower pursuant to the Superior Indebtedness. The Junior
Subordinated Obligation Holder agrees that, so long as Borrower is indebted in
any way pursuant to the Superior Indebtedness, Borrower shall not make any
payment, whether in cash, property or otherwise, or grant any security interest,
with respect to the Junior Subordinated Obligation Holder or the Junior
Subordinated Obligation. If any payment or distribution, whether in cash,
property or otherwise, is made by Borrower in violation of this Section
1(a)(i)(1), the Junior Subordinated Obligation Holder shall hold such payment in
trust for the holder of the Superior Indebtedness and pay it over to such
holder, or its representative, to the extent necessary to pay in full all
Superior Indebtedness then remaining unpaid.
 

--------------------------------------------------------------------------------


 
In the event of any proceedings relative to the Borrower or its property under
any Debtor Relief Laws (as defined below), or in the event of any voluntary or
involuntary liquidation, winding up or dissolution of the Borrower, or
assignment for the benefit of creditors, the Holder of Superior Indebtedness
shall be entitled to receive payment in full of the Superior Indebtedness
(including, without limitation, post-petition interest, regardless of whether
such interest is allowable under Section 506 of the United States Bankruptcy
Code) before any of the Junior Subordinated Obligation Holder is entitled to
receive any payment or distribution (whether in cash, property or securities) on
account of the Junior Subordinated Obligation and, in the event any such payment
or distribution is made upon or in respect of the Junior Subordinated Obligation
from and after the commencement of any such proceedings, liquidation, winding-up
or dissolution, the Junior Subordinated Obligation Holder shall hold such
payment in trust for the holder of the Superior Indebtedness and pay it over to
such holder, or its representative, on demand, to the extent necessary to pay in
full all Superior Indebtedness then remaining unpaid;
 
(2)  In the event of any dissolution, winding up, liquidation, or reorganization
of the Borrower under any Debtor Relief Law (as defined below) (whether
voluntary or involuntary and whether in bankruptcy, insolvency, or receivership
proceedings, or upon an assignment for the benefit of creditors or any other
marshaling of the assets and liabilities of the Borrower or otherwise),
Borrower, by its acceptance of this Subordination Agreement, and all Junior
Subordinated Obligation Holder, by their acceptance thereof, covenant and agree
as follows:
 
(A)  all Superior Indebtedness shall first be paid in full before any payment or
distribution is made in respect of the Junior Subordinated Obligations;
 
(B)  any payment or distribution of assets of the Borrower or from the estate
created by the commencement of any such proceedings, whether in cash, property,
or securities, to which any of the Junior Subordinated Obligation Holder would
be entitled in respect of the Junior Subordinated Obligation except for the
provisions of this Section 1 (including any such payments or distributions which
may be payable or deliverable by reason of the payment of any other indebtedness
of the Borrower being subordinated to the payments due in respect of the Junior
Subordinated Obligations), shall be paid or delivered by the Borrower, as the
case may be, or any receiver, trustee in bankruptcy, liquidation trustee, agent,
or other person making such payment or distribution directly to the holder of
Superior Indebtedness or its representative, to the extent necessary to pay in
full all Superior Indebtedness remaining unpaid, before any payment or
distribution is made to any of the Junior Subordinated Obligation Holder in
respect of Junior Subordinated Obligations; and
 
2

--------------------------------------------------------------------------------


 
(C)  in the event that any payment or distribution of cash, property, or
securities shall be received by any of the Junior Subordinated Obligation Holder
in contravention of subsection (A) or (B) of this subsection (3) (including any
such payments or distributions which may be payable or deliverable by reason of
the payment of any other indebtedness of the Borrower being subordinated to the
payments due in respect of the Junior Subordinated Obligation), before all
Superior Indebtedness is paid in full, such payment or distribution shall be
segregated and held in trust for the benefit of, and shall be paid over to, the
holder of such Superior Indebtedness or its representative, to the extent
necessary to pay in full all Superior Indebtedness then remaining unpaid, after
giving effect to any concurrent payment or distribution to the holder of
Superior Indebtedness;
 
The consolidation of the Borrower with, or the merger of the Borrower into,
another corporation or the liquidation or dissolution of the Borrower following
the sale, conveyance or lease of all or substantially all of its property to
another corporation shall not be deemed a dissolution, winding up, liquidation
or reorganization for the purposes of this subsection (3) if such other
corporation shall, as a part of such consolidation, merger, sale, conveyance or
lease, expressly assume in writing all of the Borrower’s, as the case may be,
obligations under this Subordination Agreement.
 
(3)  If the Borrower or the Lender notifies the Junior Subordinated Obligation
Holder that a Default or Event of Default (as defined in the Loan Agreement) in
respect of any Superior Indebtedness shall have occurred (whether as a
consequence of a failure to make a payment or otherwise), the Junior
Subordinated Obligation Holder shall not take or receive any payment or
distribution (whether in cash, property or securities) upon or in respect of all
or any part of the Junior Subordinated Obligation unless and until such Default
or Event of Default shall have been fully cured or waived and, in the event that
the Junior Subordinated Obligation Holder receives any such payment or
distribution, it shall hold such payment or distribution in trust for the Holder
of Superior Indebtedness and pay it over to the holder or its representative, on
demand;
 
3

--------------------------------------------------------------------------------


 
(4)  Junior Subordinated Obligation Holder shall not demand, sue for, take, or
receive by set-off or otherwise, any payment, whether in cash, property or
otherwise with respect to the Junior Subordinated Obligations. Junior
Subordinated Obligation Holder shall not proceed against Borrower if Borrower
fails to make any payments of the Junior Subordinated Obligations, and will take
no action to levy, execute, seize, or otherwise acquire any assets or property
of the Borrower. The Junior Subordinated Obligation Holder specifically
covenants and agrees that the position and security of the Lender with respect
to all assets of the Borrower shall remain in all situations prior and superior
to any rights of Junior Subordinated Obligation Holder in such assets or
property.
 
(5)  If and so long as (i) the payment of the principal in respect of the Senior
Note has not been accelerated by the Holder thereof, and (ii) no Event of
Default described in Section 12 of the Loan Agreement shall then exist, the
Junior Subordinated Obligation Holder shall not demand, sue for, or commence (or
join in the commencement of) any action or proceeding against the Borrower under
any Debtor Relief Laws unless and until the Superior Indebtedness shall have
been paid in full;
 
(ii)  As used herein, “Superior Indebtedness” means the principal of, premium,
if any, and interest on the Senior Note, and all fees, expenses, reimbursements,
indemnities, premiums and other amounts payable under the Loan Documents (as
defined in the Loan Agreement).
 
(iii)  As used herein, “Debtor Relief Laws” shall mean the Bankruptcy Code of
the United States of America, and all other applicable federal and state
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.
 
(b)  Proofs of Claim. The Junior Subordinated Obligation Holder undertakes and
agrees for the benefit of each holder of Superior Indebtedness to execute,
verify, deliver and file any proofs of claim in order to prove and realize upon
any rights or claims pertaining to the Junior Subordinated Obligation and to
effectuate the full benefit of the subordination contained herein.
 
(c)  Further Rights. No right of the holder of any Superior Indebtedness to
enforce subordination as herein provided shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of the Borrower
or by any act or failure to act by any such holder, or by any noncompliance by
the Borrower with the terms and provisions and covenants hereof, regardless of
any knowledge thereof with which any such holder may have to be otherwise
charged. The holder of Superior Indebtedness may extend, renew, modify,
supplement or amend the terms of the Superior Indebtedness or any security
therefor or guaranty thereof and release, sell, exchange or enforce such
security or guaranty or elect any right or remedy, or delay in enforcing or
release any right or remedy and otherwise deal freely with the Borrower, all
without notice to the Junior Subordinated Obligation Holder and all without
affecting the liabilities and obligations of the Borrower or the Junior
Subordinated Obligation Holder under this Subordination Agreement. The Junior
Subordinated Obligation Holder shall not, so long as any Superior Indebtedness
shall be outstanding, obtain a security interest in any property of the Borrower
in order to secure the payment of the Junior Subordinated Obligations.
 
4

--------------------------------------------------------------------------------


 
(d)  Defaults. The failure to make any payment due by reason of any provision of
this §1 shall not be construed as preventing the occurrence of a default under
such Junior Subordinated Obligation.
 
(e)  Obligations Not Impaired. The foregoing provisions are solely for the
purpose of defining the relative rights of the holder of Superior Indebtedness
on the one hand, and the Junior Subordinated Obligation Holder on the other
hand, and nothing therein shall between the Borrower and Lender, the obligation
of the Borrower to pay the Junior Subordinated Obligation in accordance with
their terms; nor shall anything herein prevent the Junior Subordinated
Obligation Holder from exercising all remedies otherwise permitted by applicable
law or hereunder upon default hereunder, subject to the rights of the Holder of
Superior Indebtedness as herein provided for.
 
(f)  References. All references herein to the Junior Subordinated Obligation
Holder shall refer to them solely in their capacities as Holder of the Junior
Subordinated Obligation.
 
(g)  Assignment of Indebtedness. No Junior Subordinated Obligation Holder shall
assign or transfer any of the Junior Subordinated Obligation to any third party
without Lender’s prior written consent.
 
2.  Acceleration of Obligations. Should Borrower or Junior Subordinated
Obligation Holder violate any term or condition of this Subordinated Agreement,
such violation shall constitute an Event of Default (as defined in the Loan
Agreement) under the Superior Indebtedness, and Lender shall have the right to
immediately and without notice to Borrower or Junior Subordinated Obligation
Holder, accelerate the maturity of any Superior Indebtedness.
 
3.  Legend on Instruments. Junior Subordinated Obligation Holder shall place a
legend, in form and substance acceptable to Lender, referencing the
subordination provided under this Subordination Agreement on any paper, document
or instrument evidencing any of the Junior Subordinated Obligations.
 
5

--------------------------------------------------------------------------------


 
4.  Expenses. Should it be necessary for Lender to initiate legal action in
order to enforce and protect its rights under this Subordination Agreement,
Junior Subordinated Obligation Holder shall reimburse Lender for all costs and
expenses incurred in respect to such action, including, but not limited to,
reasonable attorney’s fees (which may include those allocable to Lender’s
in-house counsel).
 
5.  Governing Law. The validity, meaning and effect of this Subordination
Agreement shall be determined in accordance with the laws of New York applicable
to contracts made and to be performed within that state.
 
6.  Notices. All notices, requests, consents and other communications hereunder
shall be in writing and shall be delivered, or shall be sent by certified or
registered mail, return receipt requested, postage prepaid and addressed (i) if
to the Borrower, as set forth in Section 13 of the Loan Agreement, or to such
other address as may have been furnished to the other parties to this
Subordination Agreement by written notice, (ii) if to the Lenders, as set forth
in Section 13 of the Loan Agreement, or to such other address as may have been
furnished to the other parties to this Subordination Agreement by written
notice, and (iii) if to any of the Junior Subordinated Obligation Holder, as set
forth on Schedule A, attached hereto, next to such Junior Subordinated
Obligation Holder’s name, or to such other address as may have been furnished to
the other parties to this Subordination Agreement by written notice.
 
7.  Counterparts. This Subordination Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
shall together constitute one and the same document.
 
8.  Headings. The headings used herein are solely for the convenience of the
parties and shall not serve to modify or interpret the text of the Sections at
the beginning of which they appear.
 
9.  Successors and Assigns. The provisions hereof shall be binding upon and
shall inure to the benefit of the Borrower, Lender and each of the Junior
Subordinated Obligation Holder, and their respective heirs, legatees, successors
and permitted assigns.
 
10.  Amendments and Waivers. No amendment, modification, supplement, extension,
termination or waiver of any provision hereof, and no approval or consent
hereunder, shall be effective unless approved in writing by the Borrower and
Lender.
 
11.  Severability. If any provision of this Subordination Agreement shall be
held by any court of competent jurisdiction to be illegal, void or
unenforceable, such provision shall be of no force or effect, but the illegality
or unenforceability shall have no effect upon, and shall not impair the
enforceability of, any other provision of this Subordination Agreement.
 
12.  Attorney’s Fees. If any party shall commence a proceeding to enforce any
provisions of this Subordination Agreement, then the prevailing party in such
proceeding shall be reimbursed by the other party for its reasonable attorney’s
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such proceeding.
 
[Signature Page Follows.]
 
6

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has executed this Subordination Agreement as
of the date first above written.

         
   
   
          

--------------------------------------------------------------------------------

KAMAL ABDALLAH  

 
7

--------------------------------------------------------------------------------


 
Schedule A
 
1. Promissory Note with Confessed Judgment Provisions of $853,696, immediately
due and payable by the Borrower to Kamal Abdallah.
 
8

--------------------------------------------------------------------------------

